IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS
                                         NO. WR-83,687-01


                         EX PARTE JAMES BLAIR CRESS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 14-09-10369-CR(1) IN THE 221ST DISTRICT COURT
                           FROM MONTGOMERY COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to possession of a

controlled substance and was sentenced to six years’ imprisonment. He did not appeal his

conviction.

        Applicant contends that his plea was involuntary because he was charged with the second

degree felony of possession of methamphetamine in an amount of four grams or more but less than

200 grams. Applicant was admonished as to the penalty range for a second degree felony. However,
after Applicant’s conviction had become final, the laboratory report was issued showing that the

substance possessed by Applicant actually weighed only 3.90 grams. Because this quantity of

methamphetamine would only have supported a charge and conviction for a third degree felony, the

trial court finds that Applicant’s guilty plea was not knowingly and voluntarily entered. See Ex parte

Mable, 443 S.W.3d 129, 131 (Tex. Crim. App. 2014).

       Relief is granted. The judgment in Cause No. 14-09-10369-CR in the 221st District Court

of Montgomery County is set aside, and Applicant is remanded to the custody of the Sheriff of

Montgomery County to answer the charges. The trial court shall issue any necessary bench warrant

within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.

Delivered: August 26, 2015
Do not publish